Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                January 19, 2016

The Court of Appeals hereby passes the following order:

A16A0499. SARKIS AGASARKISIAN AND THE BEST JEWELRY
    MANUFACTURING COMPANY, INC. v. KHADELA JAGDISH
    KUMAR JIVARAV BHAI, D/B/A FIVE STAR DIAMOND, LLC., ET AL.

         Upon consideration of the Appellants’ Motion to Remand the above styled

case, the same is hereby GRANTED. Case is Remanded to the trial court until such

time as the record is prepared and complete, at which time the parties may refile

the Notice of Appeal such that the case can be redocketed in this Court.

                                      Court of Appeals of the State of Georgia
                                                                           01/19/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.